United States Court of Appeals
                     For the First Circuit


No. 21-1522

                     DANILO DE PAULA VIEIRA,

                      Appellee, Petitioner,

                               v.

                    DJAIANE AQUINO DE SOUZA,

                     Appellant, Respondent.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Lipez and Gelpí, Circuit Judges.


     Shamis N. Beckley, with whom Annabel Rodríguez was on brief,
for appellant.
     Wendy O. Hickey, with whom Valerie E. Cooney was on brief,
for appellee.


                        January 7, 2022
            GELPÍ, Circuit Judge.          In this Hague Convention case,

Danilo De Paula Vieira ("Vieira") seeks the return of his seven-

year-old child from Massachusetts to Brazil, pursuant to the Hague

Convention on the Civil Aspects of International Child Abduction,

Oct. 25, 1980, T.I.A.S. No. 11,670, 1343 U.N.T.S. 89 ("Hague

Convention") and the International Child Abduction Remedies Act

("ICARA"),    22    U.S.C.   §§ 9001–11,     which   implements    the   Hague

Convention.       We hereinafter will refer to the child as "Minor

S.V.".

            On April 27, 2021, Vieira filed a petition pursuant to

the Hague Convention seeking the return of Minor S.V. to Brazil

and alleging that Djaiane Aquino De Souza ("De Souza") removed

Minor S.V. from Brazil to Massachusetts without his authorization.

The district court determined that De Souza wrongfully removed

Minor S.V. and that she failed to establish that Minor S.V. would

be subject to a grave risk of harm in Brazil.               Consequently, the

district court granted Vieira's petition and ordered that Minor

S.V. be returned to Brazil within thirty days of July 1, 2021.

Minor    S.V.'s    mother,   De   Souza,   appeals    the   district   court's

decision, which has been stayed during the pendency of review by

this Court.

            Appellant—Respondent      De     Souza   contends   the    district

court erred (1) in concluding that ICARA's grave risk exception




                                     - 2 -
did not apply; and (2) in failing to consider whether the mature

child exception of the Act applied.        We affirm.

I.       RELEVANT FACTUAL BACKGROUND

           Vieira and De Souza's relationship

           Vieira is a Brazilian national who began a romantic

relationship with De Souza around 2008–2009 in Minas Gerais,

Brazil.   De Souza is a citizen of the United States.           The parties

lived together in Brazil until December 2018, when De Souza

relocated to Massachusetts.

           In January 2014, Vieira and De Souza had their only child

together, Minor S.V., in Contagem, Brazil.           Minor S.V. is a dual

citizen of Brazil and the United States.         Throughout the years,

Vieira and De Souza had an off-and-on consensual relationship, in

which they would periodically end and resume the relationship in

short succession.     During one of the breakups, Vieira had another

child.    Minor S.V. and the half-sibling were raised together.

Vieira and De Souza's relationship lasted eleven years and was

characterized by multiple incidents of domestic verbal abuse.

Vieira verbally threatened De Souza several times and once broke

De Souza's telephone during an argument.

           During an argument between the parties in 2017, Vieira

grabbed and placed Minor S.V. in his car, proceeding to drive

recklessly while threating De Souza.       As a result, De Souza sought

and   received   a   restraining   order   against    Vieira.     De   Souza


                                   - 3 -
separately sought psychiatric treatment to deal with the ongoing

abuse.         The   district    court   found   that   De   Souza   revoked   the

restraining order upon reconciling with Vieira, although De Souza

disputed this fact at trial.             De Souza left Brazil and moved to

Massachusetts in December 2018, leaving Minor S.V. with Vieira in

Brazil.     Vieira and De Souza's relationship ended in April 2020.

               Minor S.V.'s removal from Brazil

               Minor S.V. remained with Vieira in Brazil for almost two

years until Minor S.V. was taken to Massachusetts without Vieira's

consent.       No formal custody order was issued during this time.             On

November 22, 2020, Minor S.V.'s maternal aunt offered to take the

child     to    a    follow-up    appointment     for   Minor    S.V.'s   recent

adenoidectomy and tonsillectomy.             Vieira had no qualms with the

proposal.       The maternal aunt, however, instead took Minor S.V. to

the airport and put the child on a flight to Massachusetts.1

Vieira reached out to Minor S.V.'s maternal aunt that night but

received no response. On November 23, 2020, De Souza called Vieira

to let him know that Minor S.V. was with her in Massachusetts and

would not be returning to Brazil.           On May 21, 2021, De Souza sought

and obtained a restraining order against Vieira from the Chelsea




     1 Minor S.V.'s passport had an authorization signed by Vieira
for Minor S.V. to travel.     It is unclear if the authorization
covered domestic or international travel.


                                         - 4 -
District Court in Massachusetts.        To this day, Minor S.V. remains

with De Souza in Massachusetts.

             Vieira’s Petition and the district court's decision

             On April 27, 2021, Vieira filed a petition in the United

States District Court for the District of Massachusetts for the

return of Minor S.V. to Brazil pursuant to the Hague Convention

and ICARA. Vieira also filed an emergency ex parte motion, seeking

an   order   directing   De   Souza   not   to   remove   Minor   S.V.   from

Massachusetts.     The district court scheduled a hearing for June

17, 2021.      Present at the hearing were Vieira's counsel and

interpreter as well as De Souza, appearing pro se without an

interpreter.     In lieu of a preliminary injunction hearing, the

district court consolidated the hearing with the trial scheduled

for July 1, 2021, pursuant to Federal Rule of Civil Procedure

65(a).

             During the one-day bench trial, Vieira was present by

way of video teleconference and was represented by counsel assigned

pro bono.      De Souza appeared pro se.2         Both parties testified

through an interpreter.

             Vieira stated that Minor S.V. has never lived outside of

Brazil and only speaks, reads, and writes Brazilian Portuguese.



      2De Souza was not represented by counsel in the district
court proceedings. This court appointed pro bono counsel for her
appeal.


                                  - 5 -
Additionally, Vieira testified that although he tries to stay in

frequent contact with Minor S.V., there are times when he has been

unable to speak with the child for weeks.         Vieira was not cross-

examined   by   De   Souza.   For   her   part,   De   Souza   raised   the

affirmative defense of grave risk, alleging that Minor S.V. would

be exposed to physical or psychological harm if returned to Brazil.

           De Souza testified that Minor S.V. has witnessed Vieira

engage in violent acts directed against De Souza and Vieira's own

mother.    When cross-examined by Vieira's counsel, De Souza stated

that she lived with Vieira in Brazil because he threatened to take

Minor S.V away from her if she left.      During closing arguments, De

Souza added that she fears for Minor S.V.'s safety if the child

was sent back to Brazil.      De Souza also affirmed that Minor S.V.

is currently attending school in Massachusetts and stated that "if

you ask [Minor S.V.], [the child] will tell you [of wanting] to

stay here."

           The district court issued its ruling from the bench and

granted Vieira's petition for the return of Minor S.V. to Brazil.

We subsequently ordered the district court to issue findings of

fact and conclusions of law. In its written findings, the district

court concluded that "De Souza failed to demonstrate that there

existed 'a grave risk that [the child's] return would expose [Minor

S.V.] to physical or psychological harm' because she proffered no

evidence that Vieira ever threatened or abused the Minor."              The


                                 - 6 -
district court did not identify the mature child defense as a

distinct    issue   that   had   been   raised    at   the   bench   trial    but

nevertheless observed that there was no evidence that Minor S.V.

had attained an age and degree of maturity sufficient to take the

child's preference into account.

            On July 22, 2021, we granted a stay of the district

court's ruling pending appeal.          On July 28, 2021, we appointed pro

bono counsel to represent De Souza and set an expedited briefing

schedule.

II.   Discussion

           The Hague Convention is a multilateral treaty designed to

address "the problem of international child abductions during

domestic disputes.       It . . . provid[es] for the prompt return of

children wrongfully removed to or retained in any Contracting

State."     Neergaard-Colón v. Neergaard, 752 F.3d 526, 529–30 (1st

Cir. 2014) (quoting Abbott v. Abbott, 560 U.S. 1, 8 (2010))

(citation omitted) (internal quotation marks omitted).               "Notably,

an order of return pursuant to the Hague Convention is not a final

determination of custody rights.         It simply ensures that custodial

decisions will be made by the courts of the children's country of

habitual residence."       Id. (citing Abbott, 560 U.S. at 9).           Under

ICARA, De Souza, as the party opposing return of the child, bears

the burden of establishing the grave risk exception by clear and

convincing    evidence     and   the     mature    child     exception   by    a


                                    - 7 -
preponderance of the evidence. See 22 U.S.C. § 9003(e)(2).                We

review legal issues, including the interpretation of the Hague

Convention, de novo.    Da Silva v. de Aredes, 953 F.3d 67, 73 (1st

Cir. 2020).     We review for clear error the district court's

determination concerning any defenses.         Id. at 72.

         a. The Grave Risk Exception

The District Court Did Not Err in Finding that Returning Minor
S.V. to Brazil Would Not Expose the Child to a Grave Risk of Harm.

            The district court found that Brazil was Minor S.V.'s

country of habitual residence, that Vieira was exercising custody

over Minor S.V. at the time of the child's removal, and that De

Souza's removal and retention of Minor S.V. in the United States

was therefore wrongful.      See Hague Convention art. 3.            Neither

party disputes that portion of the district court's findings.            The

district court then found that De Souza failed to show that there

was a grave risk that Minor S.V.'s return would expose the child

to physical or psychological harm.            See Hague Convention art.

13(b).

            At the outset, we acknowledge that De Souza's burden of

proof for the grave risk defense is quite high: ICARA provides

that the respondent opposing the child's return has the burden of

establishing   the   grave   risk   defense   by   clear    and   convincing

evidence.    See 22 U.S.C. § 9003(e)(2)(A); Danaipour v. McLarey,

286 F.3d 1, 13 (1st Cir. 2002).        Additionally, exceptions to the



                                    - 8 -
Hague    Convention   should   be     construed    narrowly     by   courts.

Danaipour, 286 F.3d at 14.      This serves the Hague Convention's

strong presumption in favor of the child's return.            Id. at 13; 22

U.S.C. § 9001(a)(4) (requiring a child's prompt return unless one

of the "narrow exceptions" applies).         The grave risk defense may

not be used "as a vehicle to litigate (or relitigate) the child's

best    interests."   Danaipour,      286   F.3d   at   14   (quoting   Hague

International Child Abduction Convention; Text and Legal Analysis,

51 Fed. Reg. 10,494, 10,510 (Mar. 26, 1986)).

            The district court found that De Souza failed to meet

her required evidentiary burden.            The court heard De Souza's

testimony that Vieira verbally abused and threatened her, broke

her phone, and forced her to have an abortion.          It also considered

the incident where, following a verbal altercation, Vieira put

Minor S.V. in the car and drove in a dangerous manner while

continuing to threaten De Souza, leading to the issuance of a

restraining order against Vieira.           However, the district court

found that none of the abuse was directed at Minor S.V.

            De Souza argues on appeal that domestic abuse of a parent

alone is sufficient to establish grave risk to the child, and that

the district court erred as a matter of law in concluding that

Vieira's abuse needed to be directed at Minor S.V.           De Souza relies

on authority from this Circuit, namely Walsh v. Walsh, 221 F.3d

204 (1st Cir. 2000), and the Sixth circuit in Simcox v. Simcox,


                                    - 9 -
511 F.3d 594 (6th Cir. 2007), for the proposition that abuse does

not need to be directed at the child for it to implicate the grave

risk exception.      The district court's reasoning, however, is not

in tension with these precedents.          To the contrary, the district

court recognized the "credible social science literature" which

establishes that spousal abusers are also likely to be child

abusers. But the district court nonetheless found that De Souza

failed in this case to meet her burden of proof that the abuse was

of a nature sufficient to trigger the grave risk exception.

            The district court     further     considered the precedent

cited by De Souza and distinguished it from the case at bar.              It

determined that the abuse did not rise to the level of the abuse

in Walsh, where the petitioner exhibited a "more generalized

pattern    of   violence,   including   violence   directed   at   his   own

children."      Walsh, 331 F.3d at 219.     Moreover, the district court

determined that De Souza had not established a grave risk to Minor

S.V., and, under our precedent, "'grave' means more than a serious

risk." Danaipour, 286 F.3d at 14 (citing Hague International Child

Abduction Convention; Text and Legal Analysis, 51 Fed. Reg. at

10,510).

            De Souza further argues that the district court failed

to make the necessary factual findings regarding the impact that

Vieira's abuse of her may have had on Minor S.V., and specifically

failed to make any factual findings about the risk of future


                                  - 10 -
psychological harm to Minor S.V. De Souza posits that the district

court   was     required   to    make    factual   findings      regarding    the

likelihood that Vieira's abusive conduct put Minor S.V. at a grave

risk of psychological harm.

              In its findings of fact, the district court accepted De

Souza's   testimony    regarding        the   incident   where    Vieira     drove

dangerously with Minor S.V. in the car while threatening De Souza.

The district court also noted that both state and federal law have

recognized an increased risk of psychological injury to children

when they are in contact with a spousal abuser.            Nevertheless, the

district court found that "De Souza failed to demonstrate that

there existed 'a grave risk that [Minor S.V.'s] return would expose

[Minor S.V.] to physical or psychological harm.'"                 The district

court found that the evidence De Souza presented did not rise to

the level needed for an article 13(b) defense.            See, e.g., Whallon

v. Lynn, 230 F.3d 450, 460 (1st Cir. 2000) (holding that verbal

and physical abuse of a mother, when not directed at the child,

did not give rise to the type of psychological harm contemplated

by the Hague Convention).

              The role of the district court in Hague Convention cases

is one of factfinder.           See Díaz-Alarcón v. Flández-Marcel, 944

F.3d 303, 311 (1st Cir. 2019); Taglieri v. Monasky, 907 F.3d 404,

408 (6th Cir. 2018) ("[W]e must let district courts do what

district courts do best -- make factual findings . . . ."), aff'd,


                                    - 11 -
140 S. Ct. 719 (2020).     The grave risk finding requires that the

court identify the legal standard and then answer the fact-based

question of whether the respondent has shown that the child would

be exposed to a grave risk if returned.       Da Silva, 953 F.3d at 72.

            The district court determined that the return of Minor

S.V. will not expose the child to physical or psychological harm.

The record reflects that De Souza did not allege that any harm

befell Minor S.V. during the two-year period between 2018 and 2020

following De Souza's relocation from Brazil to the United States,

in which Minor S.V. resided in Vieira's care.      Nor was De Souza so

concerned for Minor S.V.'s safety under Vieira's care that she

refused to leave Minor S.V. in Vieira's custody.           On the record

before us, the district court committed no clear error in its

finding.

           b. Mature child Defense

THE DISTRICT COURT DID NOT ERR IN DECLINING TO CONSIDER MINOR
S.V.'s VIEWS

            Article   13   of   the   Hague   Convention    includes   an

unnumbered provision that carves out a defense for the party

opposing return.      This defense, grounded in a mature child's

objection to repatriation, permits a court to "refuse to order the

return of the child if it finds that [the minor] objects to being

returned and has attained an age and degree of maturity at which

it is appropriate to take account of [the child's] views." Blondin



                                 - 12 -
v. Dubois, 238 F.3d 153, 166 (2d. Cir. 2001) (quoting Hague

Convention art. 13).

               De Souza contends that the district court erred in

failing to conduct any analysis of Minor S.V.'s maturity after she

alluded to the child's preferences at trial.               Namely, she posits

that the district court failed to speak to Minor S.V., appoint a

guardian ad litem or child psychologist to represent the child's

interests,      or    assess   any   of   the    other   factors   relevant   to

determining the child's maturity and thus whether Minor S.V.'s

views should be heard.         Further, De Souza argues that "while there

is no one way for a district court to assess a child's maturity,

here there are no factual findings as to [Minor S.V.'s] maturity

at all."       De Souza finally asserts that, because she appeared pro

se and through a translator at the bench trial, the district court

had a duty to be solicitous of any arguments she established, even

if she raised the latter only incompletely or obliquely.                 In light

of the important interests at stake, De Souza petitions that we

remand    to    the   district    court    to    allow   for   further   factual

development on the mature child exception.

               As a threshold matter, it is not clear the district court

recognized that De Souza had invoked the mature child defense at

all.     De Souza posits that the defense was raised at the bench

trial and that the district court, in its factual findings and

rulings of law, acknowledged that.              To wit, De Souza contends that


                                     - 13 -
"[t]here is no indication that the [d]istrict [c]ourt considered

the exception waived.    Nor did the [d]istrict [c]ourt indicate

that it was unable or unwilling to consider De Souza's statement

that [the child] wanted to stay with [the child's] mother and would

tell the [d]istrict [c]ourt that if asked."   De Souza thus argues

that the district court erred when it "simply decided that it did

not have to consider the issue because the child was only seven

and no other evidence of [the child's] maturity was elicited during

[the] mother's pro se testimony."

          Despite De Souza's contentions, however, the district

court in its written findings declined to isolate the mature child

exception from the other questions at issue, simply observing that

there was no evidence that Minor S.V. was sufficiently mature to

be consulted.   Insofar as the district court's written findings

reflect a view that the mature child issue had never been raised,

such a determination is eminently supportable from the record.

Indeed, De Souza only mentioned in passing that Minor S.V. had

acclimated to Massachusetts and did not want to return to Brazil,

and she did so only one time in her closing argument. Further, De

Souza did not mention the child's maturity at all in her testimony.

While De Souza is surely correct that courts must be mindful of

the challenges faced by    pro se   litigants and construe their

arguments liberally, see Erickson v. Pardus, 551 U.S. 89, 94

(2007), "[o]ur duty to be 'less stringent' with pro se complaints


                              - 14 -
does not require us to conjure up unpled allegations."                      McDonald

v. Hall, 610 F.2d 16 (1st Cir. 1979) (quoting Hurney v. Carver,

602 F.2d 993 (1st Cir. 1979)).                 As such, the district court did

not abuse its discretion in declining to raise the mature child

issue sua sponte or assist De Souza in developing the defense.

See also Barnett v. Hargett, 174 F.3d 1128, 1132 (10th Cir. 1999)

("[A] district court should not 'assume the role of advocate for

the pro se litigant,' and may 'not rewrite a petition to include

claims   that      were   never       presented.'")    (first     quoting   Hall   v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991); and then quoting

Parker v. Champion, 148 F.3d 1219, 1222 (10th Cir. 1998), cert.

denied, 525 U.S. 1151 (1999)).

             As to the merits of the defense, we review the district

court's determination whether a child is of sufficient age and

maturity to have their views considered for clear error.                    Avendano

v. Balza, 985 F.3d 8, 13 (1st Cir. 2021).                   "The Hague Convention

applies only to children under the age of sixteen.                     However, it

does   not   set    an    age    at    which    a   child   is   considered   to   be

sufficiently mature; rather, the determination is to be made on a

case-by-case basis."            Id. (citation omitted).          To the extent that

the district court recognized the mature child defense as having

been raised, it found that De Souza failed to meet her burden of

proof that Minor S.V. was of a sufficient age and maturity to have

her views considered.


                                         - 15 -
           De Souza bore the burden of proof yet provided no

evidence as to Minor S.V.'s maturity.    Despite De Souza's claims

to the contrary, nothing in the district court's decision suggests

that a seven-year-old may never be mature enough to express an

opinion.   Rather, the district court determined that the mother

had not proffered sufficient evidence to support a finding that

the child in this case was mature enough to have his or her views

considered.   Given that De Souza presented no evidence as to the

child's maturity, this determination was not clearly erroneous.

Finally, the district court's factual findings were sufficiently

detailed given the lack of evidence presented on the mature child

defense.

III.   Conclusion

           We stress that this case does not involve a determination

of custody.   Indeed, the Hague Convention is explicit that "[a]

decision under this Convention concerning the return of the child

shall not be taken to be a determination on the merits of any

custody issue."     Hague Convention art. 19; see also Yaman, 730

F.3d at 22–23; Mauvais v. Herisse, 772 F.3d 6, 21 (1st Cir. 2014).

Instead, implementation of the return remedy here means that the

courts of Brazil -- Minor S.V.'s country of habitual residence --

will make the appropriate custodial and family law determinations.

See Neergaard–Colón, 752 F.3d at 530 (citing Abbott, 560 U.S. at

9); Charalambous v. Charalambous, 627 F.3d 462, 469–70 (1st Cir.


                               - 16 -
2010) (per curiam) ("We point out that [the mother] is free, in

the courts of [the children's country of habitual residence], to

seek custody of the children and such other orders as may become

necessary as to the children.").

          For all the foregoing reasons, we find no clear error in

the district court's findings of fact that, as regards the narrow

grave risk exception, returning Minor S.V. to Brazil would not

expose the child to physical or psychological harm or otherwise

place Minor S.V. in an intolerable situation.   We further find (1)

that the district court did not err by not sua sponte developing

the mature child defense for De Souza, and (2) the court did not

err in rejecting application of the defense on the merits.

          Therefore, the decision of the district court is

          Affirmed.




                             - 17 -